             Case 2:19-cr-00035-RAJ Document 315 Filed 09/14/20 Page 1 of 1




 1                                                      HONORABLE RICHARD A. JONES
 2
 3
 4
 5
                                UNITED STATES DISTRICT COURT
 6
                               WESTERN DISTRICT OF WASHINGTON
 7                                       AT SEATTLE

 8
     UNITED STATES OF AMERICA,                    )   No. CR19-035RAJ
 9                                                )
                       Plaintiff,                 )
10                                                )   ORDER GRANTING DEFENDANT’S
                  v.                              )   UNOPPOSED MOTION TO MODIFY
11                                                )   BOND CONDITIONS
     RHETT IRONS,                                 )
12                                                )
                       Defendant.                 )
13                                                )
14          This Court, having reviewed the Defendant’s unopposed motion to modify the

15   bond conditions, and the records and files in this case,

16          IT IS ORDERED that Defendant Rhett Irons’ Unopposed Motion to Modify

17   Bond Conditions (Dkt. #314) is GRANTED. It is ordered that the special condition

18   requiring a third-party custodian is stricken and the following special condition is

19   imposed in its place: “Defendant shall maintain residence as directed. Do not change

20   residence without prior approval of Pretrial Services or as directed by Pretrial

21   Services.”

22          DATED this 14th day of September, 2020.

23
24
25
                                                       A
                                                       The Honorable Richard A. Jones
26                                                     United States District Judge

                                                                 FEDERAL PUBLIC DEFENDER
       ORDER TO MODIFY BOND CONDITIONS                              1601 Fifth Avenue, Suite 700
       (Rhett Irons, No. CR19-035-RAJ) - 1                            Seattle, Washington 98101
                                                                                 (206) 553-1100
